Exhibit 10.3

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 28th day
of March, 2018, and effective as of the first day of January, 2018 (the
“Effective Date”) by and between MFA Financial, Inc. (“MFA”), and Bryan Wulfsohn
(the “Executive”).

 

WITNESSETH:

 

WHEREAS, MFA wishes to offer continued employment to, and secure the continued
exclusive services of, the Executive, and the Executive wishes to accept such
offer, under the terms and conditions described below.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree as follows:

 

1.                                      Term of Employment.

 

(a)                                 MFA hereby employs the Executive, and the
Executive hereby accepts employment with MFA, in the positions and with the
duties and responsibilities as set forth in Section 2 below for the Term of
Employment, subject to the terms and conditions of this Agreement.

 

(b)                                 The term of employment (the “Term of
Employment”) under this Agreement shall commence on the Effective Date and
continue until December 31, 2019; provided that if December 31, 2019 occurs
during a Garden Leave period, the Term of Employment shall continue through the
end of such Garden Leave.  The Term of Employment may also be terminated in
accordance with Section 5 hereof.

 

2.                                      Position; Duties and Responsibilities.

 

(a)                                 During the Term of Employment, the Executive
shall be employed as Senior Vice President of MFA, reporting to the Chief
Executive Officer of MFA (the “CEO”), with such duties and day-to-day management
responsibilities as are customarily performed by persons holding such offices at
similarly situated mortgage REITs and such other duties as may be mutually
agreed upon between the Executive and the CEO.

 

(b)                                 During the Term of Employment, the Executive
shall, without additional compensation, also serve on the board of directors of,
serve as an officer of, and/or perform such executive and consulting services
for, or on behalf of, such subsidiaries or affiliates of MFA as the Board of
Directors of MFA (the “Board of Directors”) or the CEO may, from time to time,
request. MFA and such subsidiaries and affiliates are hereinafter referred to,
collectively, as the “Company.” For purposes of this Agreement, the term
“affiliate” shall have the meaning ascribed thereto in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Act”).

 

(c)                                  During the Term of Employment, the
Executive shall serve MFA faithfully, diligently and to the best of his ability
and shall devote substantially all of his time and efforts to his employment and
the performance of his duties under this Agreement. Nothing

 

--------------------------------------------------------------------------------


 

herein shall preclude the Executive from engaging in charitable and community
affairs and managing his personal, financial and legal affairs, so long as such
activities do not materially interfere with his carrying out his duties and
responsibilities under this Agreement.

 

3.                                      Compensation.

 

(a)                                 Base Salary. During the Term of Employment,
the Executive shall be entitled to receive an annualized base salary (the “Base
Salary”) of not less than $350,000.  The Compensation Committee of the Board of
Directors (the “Compensation Committee”) shall review the Executive’s Base
Salary annually to determine whether increases are appropriate.

 

(b)                                 Performance Bonus.

 

(i)                                     During the Term of Employment, the
Executive shall be eligible to receive an annual bonus for the 12-month
performance periods beginning December 1, 2017 and December 1, 2018,
respectively according to the terms set forth on the attached Exhibit A.  The
Compensation Committee shall make all determinations with respect to the annual
bonus in good faith and consistent with the attached Exhibit A.

 

(ii)                                  The annual bonus shall be paid in a
combination of cash and restricted stock as set forth on Exhibit A.  The annual
bonus that is payable for any performance period will be paid on or about
January 15 following the end of the performance period, and in no event later
than March 15 following the end of the performance period.

 

(c)                                  Equity Compensation. To the extent that the
Executive is still employed by MFA on each applicable grant date, within ten
(10) business days following the date of this Agreement and in January 2019, the
Company shall grant to the Executive a time-based RSU award and a
performance-based RSU award, each of which shall be granted according to the
terms set forth on the attached Exhibit B and the terms of the MFA
Financial, Inc. Equity Compensation Plan (the “Equity Compensation Plan”).

 

(d)                                 Stock Ownership Requirements.  All shares of
MFA stock distributed to the Executive by the Company under this Agreement or
otherwise shall be subject to the stock ownership guidelines in effect for
executives from time to time, as determined by the Board of Directors.  Unless
the stock ownership guidelines provide otherwise, vested shares of equity grants
cannot be transferred or sold during the Executive’s employment by the Company
unless and until the value of the Executive’s stock holdings in MFA (including
shares of restricted stock) exceeds four times the Executive’s Base Salary; and
following the termination of Executive’s employment with the Company, vested
shares of equity grants may not be sold or transferred to the extent the value
of the Executive’s stock holdings does not exceed four times the Executive’s
Base Salary as of the date of the Executive’s termination of employment
(provided, however, that this sentence shall no longer apply following the
six-month anniversary of the Executive’s termination of employment). 
Notwithstanding the foregoing, the restrictions of this subsection (d) shall not
prevent Executive from selling shares of MFA stock to satisfy

 

2

--------------------------------------------------------------------------------


 

income tax and employment tax obligations relating to the vesting and settlement
of the equity grants to which the shares relate.

 

4.                                      Employee Benefit Programs and Fringe
Benefits. During the Term of Employment, the Executive shall be entitled to five
weeks of vacation for each of calendar years 2018 and 2019 and shall be entitled
to participate in all executive incentive and employee benefit programs of MFA
now or hereafter made available to MFA’s senior executives or salaried employees
generally, as such programs may be in effect from time to time. MFA shall
reimburse the Executive for any and all necessary, customary and usual business
expenses incurred by Executive in connection with his employment in accordance
with applicable MFA policies.

 

5.                                      Termination of Employment.

 

(a)                                 Termination Due to Disability. If the
Executive’s employment is terminated during the Term of Employment by reason of
the Executive’s Disability, the Executive’s Term of Employment shall terminate
automatically without further obligations to the Executive under this Agreement
except as provided in this Section 5(a) and Section 5(h) below.  In addition and
if the requirements of Section 5(k) are met:

 

(i)                                     The Executive shall receive cash
payments in an aggregate amount equal to the sum of (A) Executive’s then current
Base Salary and (B) the average of the annual bonuses paid to the Executive for
the three calendar years preceding such termination (the “Average Bonus”), with
such amount to be paid in cash in equal ratable installments in accordance with
applicable MFA payroll practices over the 12 month period following such
termination.  Such installment payments shall commence as soon as possible
(without undue delay), but in any event within 60 days following the date of
termination on account Disability, and the first payment shall include any
unpaid installments for the period prior to commencement. Notwithstanding the
foregoing, in the event that the Executive’s employment is terminated on account
of Disability and such termination occurs within 12 months following a Change of
Control, in lieu of payment in the form of installments, the sum of the amounts
set forth in the preceding clauses (A) and (B) shall be paid in a lump sum cash
payment as soon as possible (without undue delay), but in any event within 60
days following the date of termination on account of Disability.

 

(ii)                                  The Executive shall receive any unpaid
Annual Bonus (as defined in Exhibit A) for the Performance Period (as defined in
Exhibit A) immediately preceding the Executive’s date of termination.

 

(iii)                               The Company shall reimburse the Executive
for 100% of the COBRA premiums incurred by the Executive for the Executive and
his eligible dependents under the Company’s health care plan during the 18 month
period following the Executive’s termination of employment.  Such reimbursement
shall be provided on the payroll date immediately following the date on which
the Executive remits the applicable premium payment and shall commence within 60
days after the termination date; provided that the first payment shall include
any

 

3

--------------------------------------------------------------------------------


 

reimbursements that would have otherwise been payable during the period
beginning on the Executive’s termination date and ending on the date of the
first reimbursement payment.  Reimbursement payments shall be treated as taxable
compensation to the Executive to the extent required by law.

 

(iv)                              All of the Executive’s outstanding
equity-based awards (e.g., restricted stock, phantom shares, RSUs and stock
options) shall be treated in accordance with the following:

 

(A)                               Except as otherwise provided in (C) below, all
unvested awards shall immediately vest.

 

(B)                               All vested options shall remain exercisable
until the earlier of (x) 90 days following the date of such termination or
(y) the date on which each such option would have expired had the Executive’s
employment not terminated.

 

(C)                               Any equity award that is subject to vesting
based on the achievement of performance goals shall vest in accordance with the
terms and conditions applicable to such award, determined as though the
Executive remained actively employed through the end of the applicable
performance period, provided that if the Executive’s date of termination occurs
within 12 months following a Change of Control, such award shall become
immediately vested with respect to the target number of shares subject to such
award.

 

(b)                                 Termination Due to Death. If the Executive’s
employment is terminated during the Term of Employment by reason of the
Executive’s death, the Executive’s Term of Employment shall terminate
automatically without further obligations to the Executive, his legal
representative or his estate, as the case may be, under this Agreement except as
provided in this Section 5(b) and Section 5(h) below.  In addition:

 

(i)                                     The Executive’s legal representative or
his estate, as the case may be, shall receive a lump sum cash payment equal to
the sum of (A) Executive’s then current Base Salary and (B) the Average Bonus. 
Such payment shall be made as soon as possible (without undue delay), but in any
event within 60 days following the date of the Executive’s death.

 

(ii)                                  The Executive shall receive any unpaid
Annual Bonus (as defined in Exhibit A) for the Performance Period (as defined in
Exhibit A) immediately preceding the Executive’s date of termination.

 

(iii)                               All of the Executive’s outstanding
equity-based awards (e.g., restricted stock, phantom shares, RSUs and stock
options) shall be treated in accordance with the following:

 

(A)                               Except as otherwise provided in (C) below, all
unvested awards shall immediately vest.

 

4

--------------------------------------------------------------------------------


 

(B)                               All vested options shall remain exercisable
until the earlier of (x) 90 days following the date of such termination or
(y) the date on which each such option would have expired had the Executive’s
employment not terminated.

 

(C)                               Any equity award that is subject to vesting
based on the achievement of performance goals shall vest in accordance with the
terms and conditions applicable to such award, determined as though the
Executive remained actively employed through the end of the applicable
performance period, provided that if the Executive’s date of termination occurs
within 12 months following a Change of Control, such award shall become
immediately vested with respect to the target number of shares subject to such
award.

 

(c)                                  Termination By MFA Without Cause or By the
Executive for Good Reason. In the event the Executive’s employment is terminated
by the Company without Cause or by the Executive for Good Reason (other than for
Disability, as described in Section 5(a)), the Executive’s Term of Employment
shall terminate without further obligations to the Executive under this
Agreement, except as provided in this Section 5(c) and Section 5(h) below.  In
addition and if the requirements of Section 5(k) are met:

 

(i)                                     The Executive shall be entitled to an
amount (the “Severance Amount”) equal to one times the sum of (A) his then
current Base Salary, and (B) the Average Bonus, with such amount to be paid in
cash in equal ratable installments in accordance with applicable MFA payroll
practices over the 12 month period following such termination (the “Severance
Period”).  The severance payments shall commence within 60 days following the
date of termination, and the first payment shall include any unpaid installments
for the period prior to commencement.

 

(ii)                                  The Executive shall receive any unpaid
Annual Bonus for the Performance Period immediately preceding the Executive’s
date of termination.

 

(iii)                               All of the Executive’s outstanding
equity-based awards (e.g., restricted stock, phantom shares, RSUs and stock
options) shall be treated in accordance with the following:

 

(A)                               Except as otherwise provided in (C) below, any
such awards that would otherwise have vested within 12 months following such
termination had the Executive continued in employment shall immediately vest.

 

(B)                               All vested options shall remain exercisable
until the earlier of (x) 90 days following the date of such termination or
(y) the date on which each such option would have expired had the Executive’s
employment not terminated.

 

5

--------------------------------------------------------------------------------


 

(C)                               Any equity award that is subject to vesting
based on the achievement of performance goals shall vest in accordance with the
terms and conditions applicable to such award; provided that the equity award
shall vest no less favorably than the following: the Executive shall vest in a
pro-rata portion of the amount determined based on achievement of the
performance goals as of the end of the applicable performance period.  The
pro-rata portion shall be equal to the product of (I) the number of shares
subject to such award that would have vested if the Executive had remained
employed through the end of the applicable performance period (if any) based on
the achievement of the performance goals, and (II) a fraction, the numerator of
which is the number of days during the performance period that would have
elapsed as of the anniversary of the date of grant of such award next following
the Executive’s date of termination (but not beyond the end of the applicable
performance period), and the denominator of which is the number of days in the
performance period. For the avoidance of doubt, nothing in this
Section 5(c)(iii)(C) requires vesting of any equity award if and to the extent
that the applicable performance goals are not achieved as of the end of the
applicable performance period.

 

The parties agree that a termination of the Executive’s employment pursuant to
this Section 5(c), Section 5(d), Section 5(e) or Section 5(g) below shall not be
a breach of this Agreement and does not relieve either party of its/his other
obligations hereunder.

 

For the avoidance of doubt, if the Executive’s employment is terminated after
December 31, 2019, whether by MFA, the Executive, or mutual agreement of the
parties, such termination shall not be considered a termination of the
Executive’s employment by MFA without Cause or give rise to a right to
termination of employment by the Executive for Good Reason or give rise to any
payments under this Section 5.

 

(d)                                 Termination By MFA after the Expiration
Date. In the event the Executive’s employment is terminated by the Company or
the Executive after December 31, 2019, the Executive’s Term of Employment shall
terminate without further obligations to the Executive, his legal representative
or his estate, as the case may be, under this Agreement except as provided in
Section 5(h) below; provided that, in the event that the Executive’s employment
is terminated by the Company under circumstances which do not constitute Cause,
then if the requirements of Section 5(k) are met, the Executive shall receive
any unpaid Annual Bonus for the Performance Period ending on November 30, 2019,
to the extent not yet paid.

 

(e)                                  Termination by the Company for Cause or
Voluntary Termination by the Executive. In the event the Executive’s employment
is terminated by the Company for Cause, by the Executive on his own initiative
for other than a Good Reason or due to the Executive’s Disability, the
Executive’s Term of Employment shall terminate and the Executive shall be
entitled only to the amounts set forth in Section 5(h) below.

 

(f)                                   Garden Leave. The Executive shall provide
a Notice of Termination to the Company no less than 90 days prior to any
termination of the Executive’s employment (whether

 

6

--------------------------------------------------------------------------------


 

for Good Reason or without Good Reason) during the Term of Employment, other
than a termination during the period described in Section 5(g), and the Company
shall provide a Notice of Termination to the Executive no less than 90 days
prior to any termination of the Executive’s employment for Cause during the Term
of Employment; provided that the Company may elect to terminate the Garden Leave
(as defined below) and the Executive’s employment at any time during the Garden
Leave if the Executive is terminated for Cause. During this 90-day notice period
(the “Garden Leave”), the Executive shall (i) continue to be an employee of MFA
and shall make himself available to provide such services directed by the
Company that are reasonably consistent with the Executive’s status as a senior
executive of the Company and (ii) continue to be paid his Base Salary and to be
eligible to participate in the Company’s benefits programs, but shall not be
eligible to earn any annual bonus with respect to a performance period that ends
after the commencement of the Garden Leave.  During the Garden Leave, the
Company may require the Executive to resign from any position with the Company
and/or remove any or all of the Executive’s duties or responsibilities, which
shall not constitute Good Reason or otherwise be a violation of this Agreement. 
The Executive agrees that he will not commence employment with any entity during
or in connection with the commencement of the Garden Leave.  During the Garden
Leave, the Executive shall take all steps reasonably requested by the Company to
effect a successful transition of client and customer relationships to the
person or persons designated by the Company.

 

(g)                                  Termination Related to Change of Control.
In the event of the termination of the Executive’s employment by the Company
other than for Cause or the Executive’s resignation of his employment for Good
Reason (other than for Disability, as described in Section 5(a)) within 12
months following a Change of Control, the Executive’s Term of Employment shall
terminate without further obligations to the Executive under this Agreement,
except as provided in Section 5(h) below.  In addition and if the requirements
of Section 5(k) are met:

 

(i)                                     MFA shall immediately pay to Executive
in a lump sum, but in all events within 60 days following the date of
termination, an amount in cash equal to one and a half times the sum of (A) the
Executive’s then current Base Salary and (B) the Executive’s Average Bonus;

 

(ii)                                  (A) All of the Executive’s outstanding
equity-based awards (e.g., restricted stock, phantom shares, RSUs and stock
options) shall immediately vest in full (in the case of any such award which is
subject to vesting based on the achievement of performance goals, such award
shall become vested with respect to the target number of shares subject to such
award); and (B) any such options shall remain exercisable until the earlier of
(I) 90 days following the date of such termination or (II) the date on which
each such option would have expired had the Executive’s employment not
terminated;

 

(iii)                               The Company shall reimburse the Executive
for 100% of the COBRA premiums incurred by the Executive for the Executive and
his eligible dependents under the Company’s health care plan during the 18 month
period following the Executive’s termination of employment.  Such reimbursement
shall be provided on the payroll date immediately following the date on which
the

 

7

--------------------------------------------------------------------------------


 

Executive remits the applicable premium payment and shall commence within 60
days after the termination date; provided that, the first payment shall include
any reimbursements that would have otherwise been payable during the period
beginning on the Executive’s termination date and ending on the date of the
first reimbursement payment.  Reimbursement payments shall be treated as taxable
compensation to the Executive to the extent required by law; and

 

(iv)                              The Executive shall receive any unpaid Annual
Bonus for the Performance Period immediately preceding the Executive’s date of
termination.

 

(h)                                 Other Payments. Upon the termination of the
Executive’s employment during the Term of Employment, in addition to the amounts
payable under any Section above and any accrued but unpaid base salary, the
Executive shall be entitled to receive the following:

 

(i)                                     any vested deferred compensation
(including any interest accrued on or appreciation in value of such deferred
amounts) in accordance with the applicable plan documents;

 

(ii)                                  reimbursement for reasonable business
expenses incurred but not yet reimbursed by the Company; and

 

(iii)                               any other benefits to which the Executive or
his legal representative may be entitled under all applicable plans and programs
of the Company, as provided in Section 4 above.

 

(i)                                     Payments Subject to Section 409A and
Other Applicable Law.

 

(i)                                     Notwithstanding anything herein to the
contrary, the Executive shall not be entitled to any payment pursuant to this
Section 5 prior to the earliest date permitted under Section 409A of the Code,
and applicable Treasury regulations thereunder. To the extent any payment
pursuant to this Section 5 is required to be delayed six months pursuant to the
special rules of Section 409A of the Code related to “specified employees,” each
affected payment shall be delayed until six months after the Executive’s
termination of employment, and, unless provided otherwise, with the first such
payment being a lump sum equal to the aggregate payments the Executive would
have received during such six-month period if no payment delay had been imposed.
Any payments or distributions delayed in accordance with the prior sentence
shall be paid to the Executive on the first day of the seventh month following
the Executive’s termination of employment.

 

(ii)                                  Notwithstanding any other provision
contained herein, to the extent any payments or distributions due to the
Executive upon termination of his employment under this Agreement are subject to
Section 409A of the Code a termination of the Executive’s employment shall be
interpreted in a manner that is consistent with the definition of a “separation
from service” under Section 409A of the Code and the applicable Treasury
regulations thereunder.  Notwithstanding anything elsewhere to the contrary, the
Executive shall have no duties following

 

8

--------------------------------------------------------------------------------


 

any termination of his employment with MFA that are inconsistent with his having
a “separation from service” for purposes of Section 409A of the Code and any
regulations thereunder.

 

(iii)                               In the case of any amounts that are payable
to the Executive under this Agreement in the form of installment payments, the
Executive’s right to receive such payments shall be treated as a right to
receive a series of separate payments under Treas. Reg. §1.409A-2(b)(2)(iii).

 

(iv)                              Notwithstanding anything herein to the
contrary, in the event that the reimbursements provided pursuant to
Section 5(a)(iii) or Section 5(g)(iii) would subject the Executive or the
Company to adverse tax consequences under Section 105(h) of the Code or any tax
penalties, then the parties shall enter into an economically consistent
arrangement that does not cause either party to incur such adverse tax
consequences or penalties.

 

(j)                                    No Mitigation; No Offset. In the event of
any termination of the Executive’s employment under this Agreement, he shall be
under no obligation to seek other employment or otherwise in any way to mitigate
the amount of any payment provided for in this Section 5, and there shall be no
offset against amounts due him under this Agreement on account of any
remuneration attributable to any subsequent employment that he may obtain.

 

(k)                                 Release.  The Company’s obligation to make
any payment or provide any benefit pursuant to this Section 5 (other than
pursuant to Sections 5(b) and 5(h) above) shall be contingent upon, and is the
consideration for, (i) the Executive executing and delivering to the Company,
within 60 days after termination of his employment, a general release (the
“Release”), substantially in the form annexed hereto as Exhibit C, and (ii) such
release becoming irrevocable in accordance with its terms.  In the event that
any payment or benefit is subject to Section 409A of the Code and the 60-day
period referred to in the immediately preceding sentence spans two calendar
years, any such payments or benefits required to be made hereunder during such
60-day period shall be made in the second calendar year, the first payment of
which shall include all payments that would otherwise have been made prior
thereto.

 

(l)                                     Parachute Payments.

 

(i)                                     Notwithstanding any other provisions of
this Agreement to the contrary, in the event that it shall be determined that
any payment or distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Payments”), would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, the Company shall
reduce (but not below zero) the aggregate present value of the Payments under
the Agreement to the Reduced Amount (as defined below), if reducing the Payments
under this Agreement will provide the Executive with a greater net after-tax
amount than would be the case if no such reduction was made.  The Payments shall
be reduced as described in the preceding sentence only if (A) the net amount of
the Payments,

 

9

--------------------------------------------------------------------------------


 

as so reduced (and after subtracting the net amount of federal, state and local
income and payroll taxes on the reduced Payments), is greater than or equal to
(B) the net amount of the Payments without such reduction (but after subtracting
the net amount of federal, state and local income and payroll taxes on the
Payments and the amount of Excise Tax (as defined below) to which the Executive
would be subject with respect to the unreduced Payments).  Only amounts payable
under this Agreement shall be reduced pursuant to this Section 5(l), and any
reduction shall be made in accordance with Section 409A of the Code.

 

(ii)                                  The “Reduced Amount” shall be an amount
expressed in present value that maximizes the aggregate present value of
Payments under this Agreement without causing any Payment under this Agreement
to be subject to the Excise Tax, determined in accordance with
Section 280G(d)(4) of the Code.  The term “Excise Tax” means the excise tax
imposed under Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

 

(iii)                               All determinations to be made under this
Section 5(l) shall be made by an independent registered public accounting firm
or consulting firm selected by the Company immediately prior to a change of
control, which shall provide its determinations and any supporting calculations
both to the Company and the Executive within ten days of the change of control. 
Any such determination by such firm shall be binding upon the Company and the
Executive.  All fees and expenses of the accounting or consulting firm in
performing the determinations referred to in this Section 5(l) shall be borne
solely by the Company.

 

(m)                             Resignation from Positions.  Upon termination of
the Executive’s employment with the Company for any reason, the Executive shall,
as may be requested by the Company, resign from any position he then holds as an
officer, director or fiduciary of the Company or any Company-related entity.  In
furtherance of the foregoing, the Executive shall execute and deliver to the
Company any letters, documents and other instruments necessary or appropriate to
effect such resignation.

 

6.                                      Definitions. For purposes of this
Agreement, the following terms shall be defined as set forth below:

 

(a)                                 Cause.  “Cause” shall mean the Executive’s
(i) commission of a felony, a crime of moral turpitude or any crime committed
against MFA, other than traffic violations; (ii) engagement in willful
misconduct, willful or gross negligence, or fraud, embezzlement or
misappropriation relating to significant amounts, in each case in connection
with the performance of his duties under this Agreement; (iii) failure to adhere
to the lawful directions of the Board of Directors or the CEO that are
reasonably consistent with his duties and position provided for herein;
(iv) breach in any material respect of any of the provisions of Section 7 of
this Agreement; or (v) breach in any material respect of the terms and
provisions of this Agreement resulting in material and demonstrable economic
injury to MFA. Notwithstanding the foregoing, (i) the Executive shall be given
written notice of any action or failure to act that is

 

10

--------------------------------------------------------------------------------


 

alleged to constitute Cause (a “Default”), and an opportunity for 20 business
days from the date of such notice in which to cure such Default, such period to
be subject to extension in the discretion of the CEO and (ii) regardless of
whether the Executive is able to cure any Default, the Executive shall not be
deemed to have been terminated for Cause without (A) reasonable prior written
notice to the Executive setting forth the reasons for the decision to terminate
the Executive for Cause, (B) an opportunity for the Executive, together with his
counsel, to be heard by the CEO and (C) delivery to the Executive of a Notice of
Termination approved by the CEO, stating its good faith opinion that the
Executive has engaged in actions or conduct described in the preceding sentence,
which notice specifies the particulars of such action or conduct in reasonable
detail; provided, however, MFA may suspend the Executive with pay until such
time as his right to appear before the CEO, as the case may be, has been
exercised, so long as such appearance is within two weeks of the date of
suspension.

 

(b)                                 Change of Control. A “Change of Control”
shall mean the occurrence of any one of the following events, provided that, to
the extent required by Section 409A of the Code for purposes of determining the
timing of any payment or distribution hereunder that is subject to Section 409A
of the Code, a Change of Control shall only occur to the extent such event also
constitutes a “change in control event” for purposes of Section 409A of the
Code:

 

(i)                                     any “person,” as such term is used in
Sections 13(d) and 14(d) of the Act (other than MFA, any of its affiliates or
any trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of MFA or any of its affiliates, and other than
the Executive) together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of MFA representing 30% or more of either
(A) the combined voting power of MFA’s then outstanding securities having the
right to vote in an election of the Board of Directors (“voting securities”), or
(B) the then outstanding shares of common stock of MFA (“Shares”) (in either
such case other than as a result of an acquisition of securities directly from
MFA); or

 

(ii)                                  persons who, as of the Effective Date of
this Agreement, constitute MFA’s Board of Directors (the “Incumbent Directors”)
cease for any reason, including, without limitation, as a result of a tender
offer, proxy contest, merger or similar transaction, to constitute at least a
majority of the Board of Directors, provided that any person becoming a Director
of MFA subsequent to the Effective Date whose election or nomination for
election was approved and/or ratified by a vote of at least a majority of the
Incumbent Directors shall, for purposes of this Agreement, be considered an
Incumbent Director; or

 

(iii)                               consummation of (A) any consolidation or
merger of MFA or any subsidiary where the stockholders of MFA, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate 50% or more
of the voting securities of the corporation issuing cash or securities in the
consolidation or merger (or of its

 

11

--------------------------------------------------------------------------------


 

ultimate parent corporation, if any), (B) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of MFA or (C) any plan for the liquidation or dissolution of MFA.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by MFA which, by reducing the number of Shares or
other voting securities outstanding, increases (x) the proportionate number of
Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a “Change of Control” shall be deemed to have occurred for purposes of this
Section 6(b).

 

(c)                                  Competitor. “Competitor” shall mean any
entity or person that is engaged in a business that is conducted by the Company
during the Executive’s employment, or that is under consideration by the Board
during the 12 months prior to the Executive’s termination of employment,
including, without limitation, (i) any mortgage REIT, (ii) any entity or person
engaged in any element of acquiring mortgage backed securities (“MBS”), single
family residential mortgage loans (“Whole Loans”), credit risk transfer
securities (“CRTs”) or other products or instruments in which the Company
invests, including any private or public investment firm or broker dealer whose
business strategy is based on or who engages in the trading, sales, investment
or management of such securities, products or instruments, (iii) any entity that
manages or advises (including any external advisor) either (A) a mortgage REIT
or (B) an entity or person engaged in any element of acquiring MBS, Whole Loans,
CRTs or other products or instruments in which the Company invests, including
any private or public investment firm or broker dealer whose business strategy
is based on or who engages in the trading, sales, investment or management of
such securities, products or instruments and (iv) any entity or person engaged
in the management or sale of single family residential real estate that is
acquired as a result of foreclosure, short sale, deed-in-lieu or other actions
undertaken by such entity or person in respect of investments made by such
entity or person in Whole Loans.

 

(d)                                 Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(e)                                  Disability. “Disability” shall mean the
Executive’s inability for a period of six consecutive months, to render
substantially the services provided for in this Agreement with or without a
reasonable accommodation by reason of mental or physical disability, whether
resulting from illness, accident or otherwise, other than by reason of chronic
or persistent abuse of any substance (such as narcotics or alcohol), provided
that a Disability for purposes of Section 5(a) shall qualify as a Disability
under Section 409A of the Code to the extent required by Section 409A of the
Code. Notwithstanding the foregoing, no circumstances or condition shall
constitute a Disability to the extent that, if it were, a 20% tax would be
imposed under Section 409A of the Code; provided that, in such a case, the event
or condition shall continue to constitute a Disability to the maximum extent
possible (e.g., if applicable, in respect of vesting

 

12

--------------------------------------------------------------------------------


 

without an acceleration of distribution) without causing the imposition of such
20% tax. In addition, nothing herein shall limit or restrict the payment of any
amount subject to Section 409A of the Code upon an otherwise permitted payment
event under Section 409A of the Code, including upon a separation from service.

 

(f)                                   Good Reason. “Good Reason” shall mean:

 

(i)                                     a material diminution in the Executive’s
title, duties or responsibilities (other than in connection with the Executive’s
disability);

 

(ii)                                  relocation of the Executive’s place of
employment without his consent outside the New York City metropolitan area;

 

(iii)                               the failure of MFA to pay within 60 business
days any material payment or benefits due from MFA;

 

(iv)                              the material failure by MFA to honor any of
its material obligations to the Executive.

 

For Good Reason to exist, the Executive must provide written notice of an event
purportedly constituting Good Reason within 90 days of its occurrence, MFA must
have failed to cure such event within 15 days of such notice and the Executive
must provide written notice of his decision to terminate employment, such notice
to be provided within 15 days of the expiration of such cure period.  The
effective date of such termination shall be the end of the period of Garden
Leave.

 

(g)                                  Notice of Termination. “Notice of
Termination” means the written notice of termination of the Executive’s
employment delivered by, as applicable, the Executive or MFA.

 

(h)                                 Restricted Period. “Restricted Period” shall
mean the period commencing on the Effective Date and ending on the date that is
nine months following the Executive’s termination of employment for any reason;
provided that, if the Executive’s employment terminates for any reason on or
after January 1, 2020, then “Restricted Period” shall mean the period commencing
on the Effective Date and ending on the date of the Executive’s termination of
employment.

 

7.                                      Covenants.

 

(a)                                 Confidentiality. During the Term of
Employment, and at all times thereafter, the Executive shall maintain the
confidentiality of all confidential or proprietary information of the Company,
or of any other person or entity with which the Executive has been involved as a
direct or indirect result of his employment by, or performance of consulting or
other services (including, without limitation, as a director, officer, advisor,
agent, consultant or other independent contractor) for, the Company
(“Confidential Information”), and, except in furtherance of his employment by
the Company or as specifically required by law or by court order or as permitted
by Section 7(g) or in the course of carrying out his duties for the Company, he
shall not directly or indirectly disclose any such information to any person or
entity; nor shall

 

13

--------------------------------------------------------------------------------


 

he use Confidential Information for any purpose except for the benefit of the
Company. For purposes of this Agreement, “Confidential Information” includes,
without limitation: client or customer lists, identities, contacts, business and
financial information; investment strategies; pricing information or policies,
fees or commission arrangements of the Company; marketing plans, projections,
presentations or strategies of the Company; financial and budget information of
the Company; personnel information, personnel lists, resumes, personnel data,
organizational structure, compensation and performance evaluations; information
regarding the existence or terms of any agreement or relationship between the
Company and any other party; and any other information of whatever nature, which
gives to the Company an opportunity to obtain an advantage over its competitors
who or which do not have access to such information. This restriction shall
apply regardless of whether such Confidential Information is in written,
graphic, recorded, photographic, data or any machine readable form or is orally
conveyed to, or memorized by, the Executive; provided, however, that this
Section 7(a) shall not apply to Confidential Information that is or becomes
publicly known through no act or omission on the Executive’s part.  Anything to
the contrary notwithstanding, nothing in this Agreement shall prevent the
Executive from retaining papers and other materials of a personal nature,
including personal diaries, calendars and Rolodexes, information relating to his
compensation or relating to reimbursement of expenses, and copies of plans,
programs and agreements relating to his employment.

 

(b)                                 Non-Competition and Non-Solicitation. The
Executive acknowledges that during the Executive’s employment with the Company
prior to and after the Effective Date, (i) the Executive has had and will
continue to have access to trade secrets and other Confidential Information of
the Company, which, if disclosed, would unfairly and inappropriately assist in
competition against the Company; (ii) in the course of the Executive’s
employment by a Competitor during the Restricted Period, the Executive would
inevitably use or disclose such trade secrets and Confidential Information;
(iii) the Company has substantial relationships with its customers and the
Executive has had and will continue to have access to these customers; (iv) the
Executive has generated and will continue to generate goodwill for the Company
in the course of the Executive’s employment and (v) the Executive’s services are
unique and irreplaceable.  Therefore, in consideration of the Executive’s
continued employment with the Company, of the compensation and benefits provided
to the Executive under this Agreement, of MFA’s agreement to make severance
benefits available pursuant to Section 5, and of the Executive’s being granted
access to the customers, trade secrets and other Confidential Information of the
Company, the Executive agrees that the following restrictions on the Executive’s
activities during and after the Executive’s employment are necessary,
appropriate and reasonable to protect the goodwill, Confidential Information and
other legitimate interests of the Company from unfair and inappropriate
competition:

 

(i)                                     During the Restricted Period, the
Executive will not, without the prior written consent of MFA, within the United
States, manage, operate, control or be connected as a stockholder (other than as
a holder of shares publicly traded on a stock exchange or the NASDAQ National
Market System, provided that the Executive shall not own more than five percent
of the outstanding shares of any publicly traded company) or partner with, or
serve as an officer, director, employee or consultant of, any Competitor.

 

14

--------------------------------------------------------------------------------


 

(ii)                                  During the Restricted Period, the
Executive will not, without the prior written consent of MFA, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), engage in any
activity intentionally to interfere with, disrupt, diminish or damage the
business of the Company, or its relationship with any client, supplier or other
business relationship of the Company.

 

(iii)                               During the Executive’s employment with the
Company and during the period commencing on the Executive’s date of termination
of employment for any reason and ending on the second anniversary of the
Executive’s termination of employment, the Executive will not, without the prior
written consent of MFA, directly or indirectly (individually, or through or on
behalf of another entity as owner, partner, agent, employee, consultant, or in
any other capacity), (A) solicit, encourage, or engage in any activity to induce
any employee of MFA or its affiliates to terminate employment with MFA or its
affiliates, or to become employed by, or to enter into a business relationship
with, any other person or entity; or (B) hire or retain any person who was an
employee of MFA or its affiliates within the six month period preceding such
action; provided that, (x) this Section 7(b)(iii) shall not apply to any
administrative employee of MFA or its affiliates or any person who was an
administrative employee of MFA or its affiliates and (y) any hiring or
solicitation pursuant to a general solicitation conducted by an entity that has
hired or agreed to hire the Executive and that does not directly or indirectly
target current or former employees of MFA or its affiliates, or by a headhunter
employed by such entity, which in either case does not involve the Executive,
shall not be a violation of this Section 7(b)(iii).

 

(c)                                  MFA Materials. The Executive acknowledges
that all originals and copies of materials, records and documents generated by
him or coming into his possession during his employment by MFA are the sole
property of MFA (“MFA Materials”). During his employment, and at all times
thereafter, the Executive shall not remove, or cause to be removed, from the
premises of MFA, copies of any record, file, memorandum, document, computer
related information or equipment, or any other item relating to the business of
MFA, except in furtherance of his duties under this Agreement. When the
Executive terminates his employment with MFA, or upon request of MFA at any
time, the Executive shall promptly deliver to MFA all originals and copies of
MFA Materials in his possession or control and shall not retain any originals or
copies in any form.  The Executive further agrees to delete or destroy any and
all documents, files and/or backup files containing MFA Materials on any
computer or storage device owned by and/or within the care, custody or control
of the Executive.

 

(d)                                 No Disparagement. Each of the Executive and
MFA agrees that, except as required by applicable law or compelled by process of
law or as otherwise permitted pursuant to Section 7(g), during and after the
Term of Employment they shall not make any derogatory, disparaging or critical
statement about the other party hereto or, further in the case of statements by
the Executive about (i) MFA, its parent, affiliates, or subsidiaries, if any;
(ii) any product or service provided by MFA and its parent, affiliates or
subsidiaries, if any; or (iii) MFA’s and its parent’s, affiliates’ or
subsidiaries’, if any, prospects for the future. Nothing in this
Section 7(d) shall (A) prohibit either MFA or the Executive from testifying
truthfully in any legal or

 

15

--------------------------------------------------------------------------------


 

administrative proceeding or from truthfully responding to any untrue statement
by the other party or (B) prohibit the Executive from making truthful statements
in the course of carrying out his duties for MFA.

 

(e)                                  Cooperation with Respect to Litigation.
During the Term of Employment and at all times thereafter, the Executive agrees
to give prompt written notice to MFA of any claim against the Company after
becoming aware of such claim and (to the extent reasonably requested by MFA) to
reasonably cooperate, in good faith and to the best of his ability, with MFA in
connection with any and all pending, potential or future claims, investigations
or actions which directly or indirectly relate to any action, event or activity
about which the Executive may have knowledge in connection with or as a result
of his employment by the Company. Such cooperation will include all assistance
that MFA, its counsel or representatives may reasonably request, including
reviewing documents, meeting with counsel, providing factual information and
material, and appearing or testifying as a witness; provided, however, that MFA
will promptly reimburse the Executive for all reasonable expenses, including
travel, lodging and meals, incurred by him in fulfilling his obligations under
this Section 7(e) and, except as may be required by law or by court order,
should the Executive then be employed by an entity other than MFA, such
cooperation will not materially interfere with the Executive’s then current
employment.

 

(f)                                   Remedies.

 

(i)                                     The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its trade secrets and Confidential Information and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints.  The Executive
agrees that, before providing services, whether as an employee or consultant, to
any entity during the Restricted Period, the Executive will provide a copy of
this Agreement to such entity, and such entity shall acknowledge to MFA in
writing that it has read this Agreement.

 

(ii)                                  The Executive acknowledges that each of
these covenants has a unique, very substantial and immeasurable value to the
Company, that the Executive has sufficient assets and skills to provide a
livelihood while such covenants remain in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenants, monetary
damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper.  The Executive therefore agrees
that the Company, in addition to any other remedies available to it, will be
entitled to preliminary and permanent injunctive relief against any breach by
the Executive of any of those covenants, without the necessity of showing actual
monetary damages or the posting of a bond or other security.  The Executive also
agrees that, in addition to any other remedies available to the Company and
notwithstanding any provision of this Agreement to the contrary, in the event
Executive breaches in any material

 

16

--------------------------------------------------------------------------------


 

respect any of his obligations under this Section 7, the Company may immediately
cease all payments under Sections 5(a), 5(b), 5(c), 5(d), or 5(g) as applicable,
all equity-based awards granted under this Agreement may be immediately
forfeited, and the Company may require that the Executive repay any after-tax
amounts previously paid to the Executive under Sections 5(a), 5(b), 5(c) or
5(d), as applicable, and any stock delivered or other amounts paid (each on an
after-tax basis) with respect to any equity-based awards granted under this
Agreement.

 

(iii)                               The Executive and MFA further agree that, in
the event that any provision of this Section 7 is determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, that provision will be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.  The Executive further
covenants that the Executive will not challenge the reasonableness or
enforceability of any of the covenants set forth in this Section 7 and that the
Executive will reimburse MFA and its affiliates for all costs (including
reasonable attorneys’ fees) incurred in connection with any action to enforce
any of the provisions of this Section 7 if either MFA and/or its affiliates
prevails on any material issue involved in such dispute or if the Executive
challenges the reasonability or enforceability of any of the provisions of this
Section 7, it being understood that the Executive shall not be considered to
have challenged the enforceability of this Section 7 by arguing that his conduct
did not, in fact, violate the terms of this Section 7. It is also agreed that
each of MFA’s affiliates will have the right to enforce all of the Executive’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 7.

 

(g)                                  Permitted Conduct.

 

(i)                                     Nothing in this Agreement, including the
obligations set forth in this Section 7, restricts or prohibits the Executive
from initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. The Executive does not need the prior authorization
of the Company to engage in such communications with the Regulators, respond to
such inquiries from the Regulators, provide confidential information or
documents to the Regulators, or make any such reports or disclosures to the
Regulators.  The Executive is not required to notify the Company that he has
engaged in such communications with the Regulators.

 

17

--------------------------------------------------------------------------------


 

(ii)                                  The Company hereby notifies the Executive
that federal law provides criminal and civil immunity to federal and state
claims for trade secret misappropriation to individuals who disclose a trade
secret to their attorney, a court, or a government official in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.  Nothing in this Agreement is intended to limit
any rights under such federal law.

 

8.                                      Indemnification. MFA shall indemnify the
Executive to the fullest extent permitted by Maryland law as amended from time
to time in connection with the Executive’s duties with MFA, against all costs,
expenses, liabilities and losses (including, without limitation, attorneys’
fees, judgments, fines, penalties, ERISA excise taxes and amounts paid in
settlement) actually and reasonably incurred by the Executive in connection with
an action, suit or proceeding. While the Executive is an officer of MFA, and for
six years thereafter, MFA (or any successor thereto) shall provide comprehensive
coverage under its officers and directors insurance policy (or policies) on
substantially the same terms and levels that it provides to its senior executive
officers, at MFA’s sole cost.

 

9.                                      Clawback Policy.  The Executive agrees
that all bonuses, equity compensation and other incentive compensation provided
by the Company shall be subject to any applicable clawback policy implemented by
the Board of Directors from time to time.

 

10.                               Assignability; Binding Nature. This Agreement
shall inure to the benefit of MFA and the Executive and their respective
successors, heirs (in the case of the Executive) and assigns. No rights or
obligations of MFA under this Agreement may be assigned or transferred by MFA
except that any such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which MFA is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of MFA,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of MFA and such assignee or transferee assumes
the liabilities, obligations and duties of MFA, as contained in this Agreement,
either contractually or as a matter of law. This Agreement shall not be
assignable by the Executive; provided however that, in the event of the
Executive’s death or a judicial determination of his incapacity, references to
the Executive in this Agreement shall be deemed, as appropriate, to be
references to his heirs, executor(s) or other legal representative(s).

 

11.                               Representation. MFA and the Executive each
represent and warrant that it or he is fully authorized and empowered to enter
into this Agreement and that its entering into this Agreement and the
performance of its or his obligations under this Agreement will not violate any
agreement between to which it or he is a party.

 

12.                               Entire Agreement. This Agreement contains the
entire agreement between MFA and the Executive concerning the subject matter
hereof and upon the Effective Date supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between them with respect thereto.

 

18

--------------------------------------------------------------------------------


 

13.                               Amendment or Waiver. This Agreement can only
be changed, modified or amended in a writing that is signed by both the
Executive and MFA and that specifically identifies the provision(s) of this
Agreement that are being changed, modified or amended. No waiver by either MFA
or the Executive at any time of any breach by the other party of any condition
or provision of this Agreement shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or at any prior or subsequent
time. Any waiver must be in writing and signed by the Executive or the Board of
Directors, as the case may be.

 

14.                               Severability. In the event that any provision
or portion of this Agreement shall be determined to be invalid or unenforceable
for any reason, in whole or in part, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law.

 

15.                               Reasonableness. To the extent that any
provision or portion of this Agreement is determined to be unenforceable by a
court of law or equity, that provision or portion of this Agreement shall
nevertheless be enforceable to the extent that such court determines is
reasonable.

 

16.                               Survivorship. The respective rights and
obligations of the parties hereunder shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.  For the avoidance of doubt, the covenants in Section 7 of this
Agreement shall survive any termination or expiration of this Agreement and
termination of the Executive’s employment for any reason.

 

17.                               Governing Law. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Maryland (without regard to its choice of law provisions).  Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Maryland or the United States District Court for the District of
Maryland and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing,
each of the parties hereto irrevocably and unconditionally (a) submits for
himself or itself in any proceeding relating to this Agreement or the
Executive’s employment by MFA or any affiliate, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Maryland, the court of the
United States of America for the District of Maryland, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agrees that all
claims in respect of any such Proceeding shall be heard and determined in such
Maryland State court or, to the extent permitted by law, in such federal court;
(b) consents that any such Proceeding may and shall be brought in such courts
and waives any objection that he or it may now or thereafter have to the venue
or jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Executive’s employment by MFA or any affiliate, or his or its performance under
or the enforcement of this Agreement; (d) agrees that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party at his or its address as provided in Section 19; and (e) agrees
that nothing in this

 

19

--------------------------------------------------------------------------------


 

Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Maryland.

 

18.                               Legal Fees.  MFA shall pay directly all
reasonable legal fees incurred by the Executive in connection with the
negotiation, preparation and execution of this Agreement up to $10,000.  Subject
to Section 7(f), MFA shall reimburse the Executive (and his beneficiaries) any
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and other reasonable costs of counsel) incurred by the Executive
(or any of his beneficiaries) in resolving any controversy, dispute or claim
arising out of or relating to this Agreement (including, for the avoidance of
doubt, with respect to any equity grant described in this Agreement), if the
Executive (or his beneficiaries) is the prevailing party with respect to at
least one material issue asserting a material breach of such agreement by the
Company.

 

19.                               Notices. Any notice given to either party
shall be in writing and shall be deemed to have been given when delivered
personally or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned, if to MFA, at its
principal executive office, and if to the Executive, at the address of the
Executive shown on MFA’s records or at such other address as such party may give
notice of.

 

20.                               Headings. The headings of the Sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.

 

21.                               Counterparts. This Agreement may be executed
in two or more counterparts.  Signatures delivered by facsimile (including by
“pdf”) shall be deemed effective for all purposes.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

MFA FINANCIAL, INC.

 

 

 

By:

/s/ Craig L. Knutson

 

 

Name: Craig L. Knutson

 

 

Title: Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

By:

/s/ Bryan Wulfsohn

 

 

Name: Bryan Wulfsohn

 

20

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

Exhibit A

 

Annual Performance Bonus

 

The following summarizes the material terms of the annual bonus (“Annual Bonus”)
set forth in Section 3(b) of the Agreement to which this Exhibit A is attached. 
Unless otherwise specified in this Exhibit A, all defined terms have the
meanings set forth in the Agreement.

 

1.                                                                                     
Performance Period.  The Annual Bonus shall be payable for each of the following
performance periods (each, a “Performance Period”).

 

·                  December 1, 2017 through November 30, 2018

 

·                  December 1, 2018 through November 30, 2019

 

The Executive shall be eligible to receive the Annual Bonus only if the
Executive remains employed by the Company through the date on which the Annual
Bonus is paid, except as provided in the two next following sentences.  The
Executive shall receive any unpaid Annual Bonus for the Performance Period
immediately preceding the Executive’s date of termination if the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, or if the Executive’s employment is terminated by death or
Disability, subject to compliance with Section 5(k) of the Agreement (except in
the event of death).  In addition, in the event the Executive’s employment is
terminated by the Company after December 31, 2019 under circumstances which do
not constitute Cause, the Executive shall receive any unpaid Annual Bonus for
the Performance Period ending on November 30, 2019, subject to compliance with
Section 5(k) of the Agreement.

 

Any Annual Bonus shall be subject to achievement of the performance goals
described herein. In no event shall the Executive receive any unpaid Annual
Bonus in the event the Executive’s employment is terminated by the Company for
Cause or by the Executive (other than for Good Reason as described above).

 

2.                                                                                     
Target Bonus.  For each Performance Period, the Executive’s target annual bonus
(the “Target Bonus”) shall be equal to $800,000.  The Executive is eligible to
receive an Annual Bonus from zero to two times the Target Bonus for each
Performance Period, based on performance as described below.

 

3.                                                                                     
Performance Components.  The Annual Bonus shall consist of two components:

 

·                  75% of the Annual Bonus shall be payable based on MFA’s
return on average equity (“ROAE” and such portion of the Annual Bonus, the “ROAE
Bonus”).

 

·                  25% of the Annual Bonus shall be payable based on the
Executive’s individual performance and on MFA performance and risk management
(such portion of the Annual Bonus, the “IRM Bonus”).

 

--------------------------------------------------------------------------------


 

4.                                                                                     
Definition of ROAE.

 

For purposes of the ROAE Bonus: “ROAE” means (i) MFA Return, divided by (ii) MFA
Average Equity, for the 12 month Performance Period.

 

“MFA Return” means net income as determined in accordance with GAAP, but
excluding non-cash, non-operating expense items such as depreciation expense,
amortization of goodwill and other non-cash, non-operating expense items as
determined by the Compensation Committee in its sole discretion for the
applicable Performance Period.  If, for any portion of any Performance Period,
(i) MFA does not use hedge accounting or (ii) its derivative hedging instruments
or any portion thereof are otherwise deemed ineffective, which in either case,
results in changes in the value of such hedging instruments being recorded in
MFA’s GAAP income statement, then any gains or losses from such hedging
instruments will also be excluded from the calculation of MFA Return.

 

“MFA Average Equity” means the stockholders’ equity of MFA as determined in
accordance with GAAP, but excluding accumulated other comprehensive income or
loss (which, among other things, reflects unrealized gains or losses in MFA’s
residential mortgage-backed securities portfolio), stockholders’ equity
attributable to preferred stock and other items as determined by the
Compensation Committee in its sole discretion for the applicable Performance
Period.  For purposes of calculating ROAE, MFA Average Equity shall be
determined based on the average of MFA’s stockholders’ equity calculated as
described in the preceding sentence as of the last day of each month during the
applicable Performance Period.

 

5.                                                                                     
ROAE Bonus

 

For each Performance Period, the target amount of the ROAE Bonus will be equal
to 75% of the Target Bonus, and the Executive shall be eligible to receive from
zero to two times such target amount of ROAE Bonus.

 

For purposes of the ROAE Bonus:

 

·                  The “ROAE Target” shall be the greater of (x) the 2 Year
Treasury Rate + 400 basis points or (y) 8%; provided that the ROAE Target shall
not exceed 10%.

 

·                  The “2 Year Treasury Rate” shall be calculated as the average
of the weekly 2 year Treasury note rates published in the U.S. Federal Reserve
H.15 Report for the 52 weeks in the Performance Period.

 

·                  The target bonus multiple (“TBM”) shall be the percentage
determined as described below based on ROAE for the Performance Period.

 

The ROAE Bonus will be calculated by multiplying (i) the TBM based on ROAE for
the Performance Period by (ii) the target amount of the ROAE Bonus for the
Performance Period.

 

To calculate the TBM, ROAE is compared against the 2 Year Treasury Rate and the
ROAE Target as follows:

 

·                  If ROAE is less than the ROAE Target and ROAE is less than or
equal to the 2 Year Treasury Rate, the TBM shall be equal to 0.

 

22

--------------------------------------------------------------------------------


 

·                  If ROAE is less than the ROAE Target but ROAE is greater than
the 2 Year Treasury Rate, the TBM is equal to the greater of (x) a fraction
where (i) the numerator equals the ROAE minus the 2 Year Treasury Rate and
(ii) the denominator equals the ROAE Target minus the 2 Year Treasury Rate and
(y) zero (0).

 

·                  If ROAE is greater than or equal to the ROAE Target, the TBM
is equal to the lesser of (x) one (1) plus a fraction where (i) the numerator
equals the ROAE minus the ROAE Target and (ii) the denominator equals 16% minus
the ROAE Target, and (y) two (2).

 

·                  Notwithstanding the foregoing, regardless of the applicable
ROAE Target, in the event that ROAE equals or exceeds 16%, then TBM shall be
equal to 2.

 

Set forth below are two examples, which are intended to be used purely for
illustrative purposes:

 

Example 1:

 

If the 2-Year Treasury Rate was equal to 3%, ROAE was equal to 7%, and the
target for the ROAE Bonus was equal to $600,000, then:

 

·                  The ROAE Target would be 8%;

 

·                  ROAE would be less than the ROAE Target, so TBM would be
equal to a fraction where (x) the numerator equals the ROAE minus the 2 Year
Treasury Rate and (y) the denominator equals the ROAE Target minus the 2 Year
Treasury Rate.

 

·                  (7-3)/(8-3) = 80%;

 

·                  TBM =80%;

 

·                  80% of $600,000 = $480,000; and

 

·                  ROAE Bonus = $480,000.

 

Example 2:

 

If the 2-Year Treasury Rate was equal to 7%, ROAE was equal to 11% and the
target for the ROAE Bonus was equal to $600,000, then:

 

·                  The ROAE Target would be 10%;

 

·                  ROAE would be greater than the ROAE Target, so TBM would be
equal to the sum of 1 and a fraction where (x) the numerator equals the ROAE
minus the ROAE Target and (y) the denominator equals 16% minus the ROAE Target,
up to a maximum TBM of 2;

 

23

--------------------------------------------------------------------------------


 

·                  (1) + ((11-10)/(16-10)) = 116.67%

 

·                  116.67% of $600,000 = $700,000 and

 

·                  ROAE Bonus = $700,000.

 

6.                                                                                     
IRM Bonus

 

For each Performance Period, the target amount of the IRM Bonus will be equal to
25% of the Target Bonus, and the Executive shall be eligible to receive from
zero to two times the target amount of such IRM Bonus. The amount of the IRM
Bonus shall be determined by the Compensation Committee in its sole discretion,
based upon any factors deemed relevant and appropriate by the Compensation
Committee in its sole discretion, including without limitation:

 

·                  MFA’s leverage strategy relative to business plan and peers;

 

·                  MFA’s total stockholder return relative to the S&P financial
index or other relevant indices;

 

·                  MFA’s total stockholder return relative to its peer group;

 

·                  MFA’s absolute total stockholder return;

 

·                  MFA’s other asset management activities; and

 

·                  The Executive’s individual performance.

 

7.                                                                                     
Form of Payment

 

For each Performance Period, the sum of the ROAE Bonus and the IRM Bonus shall
equal the Annual Bonus.  The amount of the Annual Bonus, up to the Base Salary
for the year to which it relates, shall be paid in cash.  To the extent that the
Annual Bonus exceeds the Base Salary for the year to which it relates, then
(i) 50% of the excess amount will be paid in the form of restricted stock with a
fair market value equal to 50% of the excess on the date of grant, and (ii) 50%
of the excess amount will be paid in cash.  The restricted stock will be fully
vested as of the date of grant, but the shares may not be sold or otherwise
transferred during the three-year period following the date of grant (or, if
earlier, upon the Executive’s death or Disability or the occurrence of a Change
of Control). The restricted stock shall be subject to the terms of the
applicable award agreement and the Equity Compensation Plan.

 

The Annual Bonus shall be paid, and restricted stock issued, as applicable,
between January 1 and March 15 following the end of the Performance Period.

 

8.                                                                                     
Withholding Obligations

 

The Executive may elect to have MFA satisfy any federal, state or local tax
withholding obligation with respect to the portion of the Annual Bonus paid in
the form of restricted stock by withholding shares from the shares otherwise
issuable to the Executive; provided that such

 

24

--------------------------------------------------------------------------------


 

shares shall not exceed the minimum applicable tax withholding required by law,
or such higher amount that does not result in adverse accounting treatment for
the Company, as approved in advance by the Compensation Committee.

 

9.                                                                                     
Committee Determinations

 

All determinations with respect to the Annual Bonus, including the amount, if
any, which is payable to the Executive for each Performance Period, shall be
made by the Compensation Committee, in good faith and in compliance with this
Exhibit A.  Any such determinations shall be final and binding on the Executive
and MFA.

 

25

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

Exhibit B

 

Summary of the Company’s Long Term Incentive Program

 

The following summarizes certain material components of the Company’s Long Term
Incentive Program as applicable to grants under Section 3(c) of the Agreement to
which this Exhibit B is attached.  Unless otherwise specified in this Exhibit B,
all defined terms have the meanings set forth in the Agreement.

 

1.                                                                                     
Annual Grants.

 

To the extent that the Executive is still employed by MFA on the applicable
grant date, within ten (10) business days following the date of the Agreement
and in January 2019, the Executive shall receive grants of restricted stock
units subject to time vesting (“TRSUs”) and restricted stock units which vest
based on the achievement of performance goals (“PRSUs”).  The TRSU and PRSU
grants shall be subject to the terms of the applicable award agreements and the
Equity Compensation Plan.

 

2.                                                                                     
TRSUs

 

Each annual grant of TRSUs will provide for a grant of TRSUs with respect to
30,000 shares of MFA common stock.  The TRSUs will become fully vested on the
third December 31 following the date of grant; provided that the Executive
remains employed for the entire vesting period and subject to vesting as
described in Sections 5(a), 5(b), 5(c) and 5(g) of the Agreement.  Any unvested
TRSUs shall be forfeited as of the date of Executive’s termination of
employment, except as provided in Sections 5(a), 5(b), 5(c), and 5(g) of the
Agreement.

 

Within 30 days following the date on which the TRSUs vest, the Executive will
receive one share of common stock of MFA for each TRSU that vests.

 

In the event that dividends are declared with respect to the common stock of MFA
during the period in which the TRSUs are outstanding, the Executive shall
receive a cash payment equal to the amount of dividends that the Executive would
have received if the Executive had owned a number of shares of common stock of
MFA equal to the number of outstanding TRSUs as of the date on which the
dividend is declared.  Such payment shall be made within 30 days after the date
on which the dividend is paid on MFA stock.

 

3.                                                                                     
PRSUs

 

As further described below, 50% of each annual grant of PRSUs (the “Absolute TSR
PRSUs”) will vest based on MFA’s average total shareholder return (“Average
TSR”) for the three year performance period beginning on January 1 of the year
of grant (the “TSR Performance Period”), and 50% of each annual grant of PRSUs
(the “Relative TSR PRSUs”) will vest based on MFA’s TSR compared to the TSR of
designated peer group companies, as set forth in the applicable award agreement,
during the TSR Performance Period.

 

--------------------------------------------------------------------------------


 

Each annual grant of PRSUs will provide for a target grant of 22,500 Absolute
TSR PRSUs (the “Absolute TSR Target Award”) and a target grant of 22,500
Relative TSR PRSUs (the “Relative TSR Target Award”).

 

The TSR Performance Periods are as follows:

 

·                  January 1, 2018 through December 31, 2020

 

·                  January 1, 2019 through December 31, 2021

 

The PRSUs will vest on December 31 of the applicable TSR Performance Period, to
the extent that the total shareholder return performance goals described below
are achieved; provided that the Executive remains employed for the entire
vesting period and subject to vesting as described in Sections 5(a), 5(b), 5(c),
and 5(g) of the Agreement.  Any unvested PRSUs shall be forfeited as of the date
of Executive’s termination of employment, except as provided in Sections 5(a),
5(b), 5(c) and 5(g) of the Agreement.

 

Within 30 days following the date on which the PRSUs vest, the Executive will
receive one share of common stock of MFA for each PRSU that vests.

 

For purposes of the PRSUs, TSR of MFA and each applicable peer group company for
the vesting period shall be calculated as follows:

 

·                  “TSR” is equal to (x) the excess of the Average Final Price
over the Average Initial Price, plus Dividends Paid on common stock in respect
of the TSR Performance Period, divided by (y) the Average Initial Price.

 

·                  The “Average Initial Price” is equal to the average closing
daily price of common stock during the first 20 trading days in January of the
first year of the TSR Performance Period.

 

·                  The “Average Final Price” is equal to the average closing
daily price of common stock during the last 20 trading days in December of the
last year of the TSR Performance Period.

 

·                  The “Dividends Paid” shall equal the cumulative dividends
(including any stock dividends) paid per share of common stock in respect of the
TSR Performance Period.  For this purpose, dividends declared, but not yet paid,
on a share within the 45 day period preceding the applicable vesting date will
be counted as Dividends Paid.

 

27

--------------------------------------------------------------------------------


 

Absolute TSR PRSUs

 

For purposes of the TSR PRSUs, the “Average TSR” for the Performance Period is
the TSR, divided by 3, and the “Target TSR” is an 8% per annum simple cumulative
return over the TSR Performance Period.  MFA’s Average TSR will be compared to
the Target TSR to determine whether and to what extent the Absolute TSR PRSUs
will vest.

 

The number of Absolute TSR PRSUs that will vest at the end of the Performance
Period shall be determined by comparing the MFA’s Average TSR to the Target TSR
(8% per year), up to a maximum vesting of 200% of the Absolute TSR Target
Award.  Any Absolute TSR PRSUs that do not vest at the end of the TSR
Performance Period shall be forfeited.

 

Example Calculations

 

Set forth below are examples addressing vesting of Absolute TSR PRSUs.  The
examples below are intended to be used purely for illustrative purposes:

 

Example 1:

 

If MFA’s Average TSR over the TSR Performance Period were 2%, then the portion
of the Absolute TSR PRSUs that would become vested would be equal to: (2/8) of
the Absolute TSR Target Award, or 5,625 PRSUs.

 

Example 2:

 

If MFA’s Average TSR over the TSR Performance Period were 12%, then the portion
of the Absolute TSR PRSUs that would become vested would be equal to: (12/8) of
the Absolute TSR Target Award, or 33,750 PRSUs.

 

Example 3:

 

If MFA’s Average TSR over the TSR Performance Period were 16%, then the portion
of the Absolute TSR PRSUs that would become vested would be equal to (16/8) of
the Absolute TSR Target Award, or 45,000 PRSUs (maximum vesting).

 

Relative TSR PRSUs

 

At the end of each TSR Performance Period, MFA’s TSR and the TSR of each of the
designated peer group companies will be ranked from highest to lowest, and the
“Relative TSR Vesting Percentage” shall be determined based on MFA’s TSR as
compared to the TSR of the designated peer group companies for the TSR
Performance Period as follows:

 

28

--------------------------------------------------------------------------------


 

MFA’s TSR Rank

 

Relative TSR Vesting Percentage

 

80th percentile or above

 

200

%

50th percentile

 

100

%

25th percentile or below

 

0

%

 

If MFA’s TSR Rank is between the 25th percentile and the 50th percentile, or
between the 50th percentile and the 80th percentile, the Relative TSR Vesting
Percentage will be interpolated.

 

The number of Relative TSR PRSUs that will vest for the TSR Performance Period
shall be determined by multiplying the Relative TSR Target Award by the Relative
TSR Vesting Percentage.

 

For the avoidance of doubt, in no event shall any Relative TSR PRSUs vest if
MFA’s TSR Rank is at or below the 25th percentile.

 

The Executive shall not be eligible to receive more than 200% of the Relative
TSR Target Award based on MFA’s TSR Rank.

 

Example Calculations

 

Set forth below are examples addressing vesting of Relative TSR PRSUs.  The
examples below are intended to be used purely for illustrative purposes:

 

Example 1:

 

If MFA’s TSR Rank at the end of the TSR Performance Period was 15 out of 18, MFA
would be in the 17th percentile.  Because MFA’s TSR Rank would be below the 25th
percentile, the Relative TSR Vesting Percentage would be equal to 0, so that
none of the Relative TSR Target Award would become vested.  100% of the Relative
TSR Target Award for that TSR Performance Period would be forfeited.

 

Example 2:

 

If MFA’s TSR Rank at the end of the TSR Performance Period was nine out of 18,
MFA would be in the 50th percentile.  The Relative TSR Vesting Percentage would
be equal to 100, so that 100% of the Relative TSR Target Award (22,500 PRSUs)
would become vested.

 

29

--------------------------------------------------------------------------------


 

Example 3:

 

If MFA’s TSR Rank at the end of the TSR Performance Period was two out of 18,
MFA would be in the 89th percentile.  The Relative TSR Vesting Percentage would
be equal to 200, so that 200% of the Relative TSR Target Award (45,000 PRSUs)
would become vested.

 

Dividend Equivalent Rights on PRSUs

 

In the event that dividends are declared with respect to the common stock of MFA
during the TSR Performance Period, then an amount equal to the dividends that
the Executive would have received if the Executive had owned a number of shares
of MFA common stock equal to the number of outstanding PRSUs as of the date the
dividend is declared shall be accrued in a bookkeeping account.  Accrued
dividend amounts shall only be payable, as described below, to the extent that
the underlying PRSUs vest and are distributed.

 

When vested PRSUs (whether Absolute TSR PRSUs or Relative TSR PRSUs) are
distributed to the Executive, the Executive shall receive additional shares of
MFA stock equal in value to the accumulated dividends applicable to the shares
distributed with respect to the vested PRSUs.  The number of shares to be
distributed with respect to such accrued dividend amounts shall be calculated as
follows: (i) the accumulated dividends declared per share of MFA common stock
during the TSR Performance Period, multiplied by (ii) the number of shares of
MFA stock distributed with respect to vested PRSUs, divided by (iii) the per
share stock price of MFA common stock on the PRSU vesting date, rounded down to
the nearest whole share.  Such additional shares shall be delivered on the same
day as the vested PRSUs are distributed.

 

4.                                                                                     
Withholding Obligations

 

The Executive may elect to have MFA satisfy any federal, state or local tax
withholding obligation with respect to TRSUs and PRSUs by withholding shares
from the shares otherwise issuable to the Executive, provided that such shares
shall not exceed the minimum applicable tax withholding required by law, or such
higher amount that does not result in adverse accounting treatment for the
Company, as approved in advance by the Compensation Committee.

 

5.                                                                                     
Committee Determinations

 

All determinations with respect to the TRSUs and PRSUs shall be made by the
Compensation Committee, in good faith and in compliance with this Exhibit B. 
Any such determinations shall be final and binding on the Executive and MFA.

 

30

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

Exhibit C

 

Release

 

This Release of Claims (this “Release”) is made as of                  ,by and
between MFA FINANCIAL, INC. (“MFA”) and                  (the “Executive”).

 

(a)                                 The Executive, on behalf of himself, his
agents, heirs, successors, assigns, executors and administrators, in
consideration for the termination payments and other consideration provided for
under the Employment Agreement entered into by MFA and the Executive, as from
time to time amended in accordance with its terms (the “Employment Agreement”),
hereby forever releases and discharges MFA, and its successors, its affiliated
entities, and, in such capacities, its past and present directors, employees,
agents, attorneys, accountants, representatives, plan fiduciaries, successors
and assigns from any and all known and unknown causes of action, actions,
judgments, liens, indebtedness, damages, losses, claims, liabilities, and
demands of whatsoever kind and character in any manner whatsoever arising on or
prior to the date of this Release, including but not limited to (i) any claim
for breach of contract, breach of implied covenant, breach of oral or written
promise, wrongful termination, intentional infliction of emotional distress,
defamation, interference with contract relations or prospective economic
advantage, negligence, misrepresentation or employment discrimination, and
including without limitation alleged violations of Title VII of the Civil Rights
Act of 1964, as amended, prohibiting discrimination based on race, color,
religion, sex or national origin; the Family and Medical Leave Act; the
Americans With Disabilities Act; the Age Discrimination in Employment Act; other
federal, state and local laws, ordinances and regulations; (ii) any and all
liability that was or may have been alleged against or imputed to MFA by the
Executive or by anyone acting on his behalf; (iii) all claims for monetary or
equitable relief, employment or reemployment with MFA in any position, and any
punitive, compensatory or liquidated damages; and (iv) all rights to and claims
for attorneys’ fees and costs except as otherwise provided in the Employment
Agreement. The only claims that are not being waived and released by the
Executive under this Release are (i) claims for indemnification, contribution or
D&O coverage or any claim arising under, or preserved by, Section 5 of the
Employment Agreement, (ii) claims that, by applicable law, cannot be waived,
(iii) claims based on any wrongful act or omission occurring after the date
Executive signs this Release, (iv) claims to benefits under any compensation or
benefit plan, program or arrangement in which the Executive was participating as
of the date of termination of his employment, and (v) claims challenging the
legality of this Release in a legal proceeding pursuant to the Older Workers
Benefit Protection Act and the Age Discrimination in Employment Act.  The
Executive acknowledges that the Executive has not made any claims or allegations
related to sexual harassment or sexual abuse and none of the termination
payments and other consideration provided for under the Employment Agreement are
related to sexual harassment or sexual abuse.

 

(b)                                 Except as provided in Section (c) below, the
Executive warrants, represents and certifies that he has not filed or
instituted, and, no person or agency has filed or instituted on his behalf
and/or at his direction, any complaints, lawsuits, arbitration proceedings,
actions, causes of action, in law or equity, administrative charges, claims,
controversies, demands, grievances and/or proceedings whatsoever against any
Releasee, in any forum. The Executive represents and warrants that he has not
assigned any claim released herein.

 

--------------------------------------------------------------------------------


 

(c)                                  Nothing in this Release or the Employment
Agreement restricts or prohibits the Executive from initiating communications
directly with, responding to any inquiries from, providing testimony before,
providing confidential information to, reporting possible violations of law or
regulation to, or from filing a claim or assisting with an investigation
directly with a self-regulatory authority or a government agency or entity,
including the U.S. Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General (collectively, the “Regulators”), or from making other disclosures that
are protected under the whistleblower provisions of state or federal law or
regulation.  However, to the maximum extent permitted by law, the Executive is
waiving the Executive’s right to receive any individual monetary relief from MFA
or any others covered by the Release of Claims resulting from such claims or
conduct, regardless of whether the Executive or another party has filed them,
and in the event the Executive obtains such monetary relief, MFA will be
entitled to an offset for the payments made pursuant to this Agreement.  This
Agreement does not limit the Executive’s right to receive an award from any
Regulator that provides awards for providing information relating to a potential
violation of law.  The Executive does not need the prior authorization of MFA to
engage in conduct protected by this paragraph, and the Executive does not need
to notify MFA that the Executive has engaged in such conduct.

 

Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

 

(d)                                 BY HIS SIGNATURE BELOW, THE EXECUTIVE
ACKNOWLEDGES THAT:

 

(1)                                 HE HAS RECEIVED A COPY OF THIS RELEASE AND
WAS OFFERED A PERIOD OF TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;

 

(2)                                 IF HE SIGNS THIS RELEASE PRIOR TO THE
EXPIRATION OF TWENTY-ONE DAYS, HE KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP
THIS RIGHT OF REVIEW;

 

(3)                                 HE HAS THE RIGHT TO REVOKE THIS RELEASE FOR
A PERIOD OF SEVEN (7) DAYS AFTER HE SIGNS IT BY MAILING OR DELIVERING A WRITTEN
NOTICE OF REVOCATION TO THE COMPANY’S GENERAL COUNSEL, NO LATER THAN THE CLOSE
OF BUSINESS ON THE SEVENTH DAY AFTER THE DAY ON WHICH HE SIGNED THIS RELEASE;

 

(4)                                 THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE SEVEN DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE
RELEASE HAVING BEEN REVOKED (THE “EFFECTIVE DATE”);

 

--------------------------------------------------------------------------------


 

(5)                                 THIS RELEASE WILL BE FINAL AND BINDING AFTER
THE EXPIRATION OF THE REVOCATION PERIOD REFERRED TO IN SECTION (d)(3).

 

(6)                                 THE COMPANY ADVISES THE EXECUTIVE TO CONSULT
WITH AN ATTORNEY.  THEREFORE, HE IS AWARE OF HIS RIGHT TO CONSULT AN ATTORNEY,
HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS
RELEASE;

 

(7)                                 NO PROMISE OR INDUCEMENT FOR THIS RELEASE
HAS BEEN MADE EXCEPT AS SET FORTH IN THIS RELEASE;

 

(8)                                 HE IS LEGALLY COMPETENT TO EXECUTE THIS
RELEASE AND ACCEPT FULL RESPONSIBILITY FOR IT; AND

 

(9)                                 HE HAS CAREFULLY READ THIS RELEASE,
ACKNOWLEDGES THAT HE HAS NOT RELIED ON ANY REPRESENTATION OR STATEMENT, WRITTEN
OR ORAL, NOT SET FORTH IN THIS DOCUMENT, AND WARRANTS AND REPRESENTS THAT HE IS
SIGNING THIS RELEASE KNOWINGLY AND VOLUNTARILY.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands this           
day of                    .

 

 

By:

 

 

 

Name:

 

 

 

Title:

   Executive

 

--------------------------------------------------------------------------------